DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 08/25/2021 has been entered. Claim 25 has been amended and Claims 15-24 and 29-30 have been canceled. Thus, Claims 25-27 are currently pending and are under examination.

Withdrawn Rejections
	Claim 25 has been amended by incorporating the limitation of the previously presented, now canceled Claim 30. Knapp fails to teach every limitation of the now amended Claim 25 and thus the 102(a)(1) rejection of Claims 25 and 27 as being anticipated by Knapp has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 25 has been replaced by 
- - A composition comprising at least 99.9% by weight of 1,1,1,2,3,3-hexafluoropropane (HFC-236ea), wherein water is present in the composition in an amount of at most 190 
	Claim 26 has been replaced by 
- - A composition comprising at least 99.9% by weight of 1,1,1,2,3,3-hexafluoropropane (HFC-236ea), and one or more compound(s) selected from the group consisting of hexafluoropropene, 1,1,3,3,3-pentafluoropropene (HFO-1225zc), 1,1,2,3,3-pentafluoropropene (HFO-1225yc) and 3,3,3-trifluoropropene (HFO-1243zf), wherein the one or more compound(s) is present in the composition in an amount of at most 10 ppm. - -
	Claim 27 has been replaced by 
- - The composition as claimed in claim 25, wherein the composition comprises HF in an amount of at most 0.1 ppm of HF. - -

Authorization for this examiner’s amendment was given in an email correspondence with Ms. Allyn Elliott on 09/09/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In view of Examiner’s amendment, Claim 25 recites “A composition comprising at least 99.9% by weight of 1,1,1,2,3,3-hexafluoropropane (HFC-236ea), wherein water is present in the composition in an amount of at most 190 ppm water, HF is present in an amount of at most 1 ppm HF, and 1,2,3,3,3-pentafluoropropene is present in an amount 
The closest prior art references are Knapp (Patent application publication number US2008/0051612A1; cited in IDS 12/0/2019) and Miller (Patent application publication number US2007/0100174A1; cited in Office Action 12/31/2020).
Knapp teaches in Table 4 a composition as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



The above mol% is converted to wt% as follows (see the corrected wt% for 1225ye based on the total weight of the composition) and thus the composition 
 
mol%
moles
mol.wt.
wt
total wt
wt%
236ea
99.97
99.97
152.04
15199.44
15203.4
99.97
1225ye
0.03
0.03
132.03
3.9609
 
0.03


Miller teaches in Table 5 of [0072] a composition comprising 99.99 mol% of 1,1,1,2,3,3-hexafluoropropane (HFC-236ea), 68 ppm in mol% of cis-1,2,3,3,3-pentafluoropropene (Z-1225ye) and trace amount of HF under the column bottoms. The exact amount of HF has not been set forth in Table 5, however since the column bottoms composition comprises only HFC-236ea, Z-1225ye and HF, the amount of HF is calculated to be 32 ppm in mol% (100%total-[99.99%236ea+68ppm1225ye]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The above mol% and ppm in mol% of column bottoms are converted to wt% and ppm as follows:
 
mol%
mol.wt.
wt
total wt
wt%
ppm
236ea
99.99
152.04
152.0248
152.0344
99.99367
 
Z-1225ye
0.0068
132.03
0.008978
 
0.00591
59.05
HF
0.0032
20.01
0.00064
 
0.00042
4.21

However neither Knapp nor Miller teaches or makes obvious the compositions of Claim 25 and 26 amended by Examiner’s amendment.
In view of the foregoing, the instantly claimed compositions are deemed novel and unobvious over the closest prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-27 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622